Ford, Judge:
The above case has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the item marked “A” and initialed LEB by Import Specialist Leonard E. Bjorkman on the invoice covered by the above-named protest, which was classified under Item 657.20 Tariff Schedules of the United States, with duty at 19% ad valorem, consist of hand operated (not battery operated) sirens of the same kind in all material respects as the merchandise that was the subject of decision in the case of Oxford International Corp. v. United States, Abstract 69607 and therein held classifiable under Paragraph 372, Tariff Act of 1930 under the provision for other machines not specially provided for. As to said items Plaintiff limits its protest to the claim for classification under Item 678.50 of the Tariff Schedules.
It is further stipulated and agreed that the record in said Oxford International Corp. v. United States, Abstract 69607, may be received into evidence in the above protest.
It is further stipulated and agreed that the item marked “B” and initialed LEB Import Specialist Leonard E. Bjorkman consist of articles in chief value of brass (not iron or steel as classified) not plated with precious metal. As to said item Plaintiff limits its protest as amended to the claim for classification under Item 657.35 of the Tariff Schedules.
The above protest is submitted for decision upon this stipulation.
*452Accepting the foregoing stipulation of fact and following the authority cited, Oxford International Corp. v. United States, Abstract 69607, we find and hold the items of merchandise marked “A” and initialed on the invoice by the designated import specialist to be properly dutiable as other machines, not specially provided for, at the rate of 10 per centum ad valorem under the provisions of item 678.50, Tariff Schedules of the United States; and the items of merchandise marked “B” and initialed on the invoice by the designated import specialist to be properly dutiable at the rate of 15 per centum ad valorem, plus 1.275 cents per pound, as articles in chief value of brass, not plated with precious metal, under the provisions of item 657.35, Tariff Schedules of the United States.
To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other items of merchandise all the claims are overruled.
Judgment will be entered accordingly.